Name: Council Regulation (EEC) No 2168/80 of 11 August 1980 amending Regulation (EEC) No 1717/80 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 80 Official Journal of the European Communities No L 212/ 15 COUNCIL REGULATION (EEC) No 2168/80 of 11 August 1980 amending Regulation (EEC) No 1717/80 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway Whereas, consequently, these measures should be adopted temporarily on the basis of Article 103 of the Treaty, subject to their being included at a later date in the common agricultural policy, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas, following the decision of the Danish Govern ­ ment to extend the fishing zone off the east coast of Greenland to the north of 67 ° N, fishing activities in those waters shall be subject to the relevant Commu ­ nity rules ; Whereas, at the request of the Norwegian authorities, consultations were held between the Community and Norway within the framework of the Agreement on fisheries signed between the two parties on 27 February 1980 , with a view to determining the condi ­ tions under which certain Norwegian fishing activities could be carried out in those waters during 1980 ; Whereas the continuance of fishing activities by Norwegian vessels in those waters should be autho ­ rized during 1980 ; whereas, therefore, Council Regula ­ tion (EEC) No 1717/80 of 27 June 1980 laying down for 1980 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway (') should be amended so as to include a quota for capelin ; Whereas the fishing season for capelin, of a limited period of the year, is already under way in the waters adjoining Community waters ; whereas it is therefore difficult to introduce at short notice, for the 1980 fishing season , the usual reporting system ; whereas, in addition , the Norwegian authorities have undertaken to report to the Commission catches of capelin made during that season , the reporting system should not be applied to capelin fishing ; Whereas the fishing season for capelin in Community waters is also of short duration and starts at the end of July ; whereas, therefore , in order to allow fishermen concerned to benefit from this additional allocation , rules authorizing such activity should be adopted immediately ; Article 1 Regulation (EEC) No 1717/80 is hereby amended as follows : 1 . Article 2 (3) shall be replaced by the following : '3 . Vessels referred to in paragraph 1 , except those fishing for capelin and those fishing in ICES division III a), shall transmit to the Commission the information specified in Annex IV. This infor ­ mation shall be transmitted in accordance with the rules laid down that year.' 2. Article 3 ( 1 ) and (2) shall be replaced by the following : ' 1 . Fishing within ICES sub-area XIV and ICES division V a) and NAFO sub-area 1 , under the quotas established in Article 1 , shall be subject to the holding on board of a licence issued by the Commission on behalf of the Community and to the observance of the conditions set out in the licence . However, as regards capelin fishing, the abovemen ­ tioned rules shall apply only as from 1 October 1980 . 2 . Licences for the purposes of paragraph 1 shall be issued subject to the condition that the number of licences shall not exceed :  13 for fishing Greenland halibut and redfish ,  26 for fishing northern deep-water prawn (Pandalus borealis) within ICES sub-area XIV and in NAFO sub-area 1 ,  168 for capelin fishing north of 67 ° N in ICES sub-area XIV and ICES division V a).( i ) OJ No L 168 , 1 . 7 . 1980, p. 9 . No L 212/ 16 Official Journal of the European Communities 15 . 8 . 80 However, the number of vessels fishing simul ­ taneously for northern deep-water prawn may not exceed :  14 as an average calculated per month for the whole year, the maximum being 19 vessels per month , in NAFO sub-area 1 ,  nine as an average calculated per month for the whole year, the maximum being 15 vessels per month , in ICES sub-area XIV.' 3 . Annex I shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1980 . For the Council The President G. THORN 15 . 8 . 80 Official Journal of the European Communities No L 212/ 17 ANNEX 'ANNEX I Fishing quotas Species Area within which fishing is authorized Quantity (tonnes) Herring Skagerrak (') 3 500 (2 ) Mackerel ICES IV and Skagerrak (') ICES VI a) (^) + VII d), e), f), h) 39 800 22 000 Horse-mackerel ICES IV, VI a)(&gt;) + VII d), e), f), h) 5 000 Sprat ICES IV Skagerrak 71 000 1 1 000 (2 ) Cod ICES IV Skagerrak (') 10 000 2 000 (*) Haddock ICES IV Skagerrak (') 3 000 300 (*) Saithe ICES IV and Skagerrak ( ¢) 20 000 Whiting ICES IV Skagerrak (') 4 000 400 (2 ) Plaice ICES IV Skagerrak (') 500 200 ( 2 ) Sandeel , Norway pout/ blue whiting ICES IV 50 000 (&lt;) Blue whiting ICES II , Via) (3 ), VIb), VII (5 ), XIV 125 000 Ling, blue ling and tusk ICES IV, VI , VII 20 000 Dogfish ICES IV, VI , VII 8 000 (&lt;&gt;) Basking shark (7) ICES IV, VI , VII 800 (&lt;) Porbeagle ICES IV, VI , VII 1 000 Northern deep-water prawn (Pandalus borealis) NAFO 1 ( «) ICES XIV 2 500 2 500 O Greenland halibut and redfish NAFO 1 , ICES XIV 1 800 Halibut NAFO 1 , ICES XIV 200 Capelin ICES XIV ( 10), V a) ( 10) 20 000 Other species ICES IV 5 000 (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (2 ) To be reduced by the quantities taken outside the EEC fishing zone. (J ) North of 56 ° 30 ' N. (4 ) Of which sandeel alone no more than 50 000 tonnes of Norway pout and blue whiting together no more than 40 000 tonnes. (5 ) West of 12 ° W. (6) This quota does not include catches taken in the areas defined in Annex II . ( 7) Basking shark liver. ( ») South of 68 ° N. (9) Experimental fishery only . (&gt; °) North of 67 ° N. '